Citation Nr: 1001656	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-36 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for diverticulitis.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel

INTRODUCTION

The Veteran had active service from December 1963 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  This decision was issued to the Veteran and 
his service representative in February 2005.  A 
videoconference Board hearing was held at the RO in January 
2007.

In August 2007, the Board remanded the Veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  There is no medical evidence of diverticulitis during 
service or for many years thereafter; there is no such 
evidence or competent opinion of a nexus between 
diverticulitis and any incident of or finding recorded during 
service.

3.  The Veteran's current right ankle disability is causally 
related to an in-service injury.

4.  There is no medical evidence of a chronic right knee 
disability during service or for many years thereafter; there 
is no medical evidence of arthritis until decades post-
service; there is no medical evidence or competent opinion of 
a nexus between a current diagnosis of a right knee 
disability and any incident of or finding recorded during 
service.

5.  The Veteran's pre-service left knee disability was 
chronically worsened during active service.


CONCLUSIONS OF LAW

1.  Diverticulitis was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  A chronic right ankle disability was incurred during 
active service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

3.  A chronic right knee disability was not incurred or 
aggravated during active service, nor may arthritis of the 
right knee be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

4.  A left knee disability, which pre-existed active service, 
was aggravated during such service.  38 U.S.C.A. §§ 1110, 
1153 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.306 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  As 
the instant Board decision grants service connection for the 
Veteran's right ankle and left knee disabilities, the need to 
discuss the duties to notify and assist the Veteran with 
respect to these claims is obviated.  With respect to the 
claims for service connection for diverticulitis and a right 
knee disability, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  In letters issued to the Veteran in August and 
October 2004 and May 2008, VA notified the appellant of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Veteran received notice of the Dingess requirements in March 
2006 and in the May 2008 VCAA notice letter.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
August and October 2004 VCAA letters were issued prior to the 
January 2005 rating decision that is the subject of this 
appeal.  

The Appeals Management Center (AMC) cured any timing defect 
by re-adjudicating all of the Veteran's claims in an August 
2009 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification 
defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, 20 Vet. App. at 376-78 
(holding that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the August 2009 
supplemental statement of the case complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).  As the Veteran has not pled prejudice 
concerning any timing or content error, and no such 
prejudicial error is apparent, the duty to notify has been 
met.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
regarding the rule of prejudicial error.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes VA 
medical records and private treatment records.  The RO also 
has obtained the Veteran's Social Security Administration 
(SSA) records.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded VA gastrointestinal and orthopedic 
examinations in July 2009.  After review of these examination 
reports, the Board finds that they provide competent, non-
speculative evidence, to include nexus opinions, regarding 
the claims for service connection for diverticulitis and a 
right knee disability.  Thus, there is no duty to provide 
another examination or medical opinion.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Service Connection

The Veteran contends that his diverticulitis and a right knee 
disability began during active service.  The Veteran 
specifically attributes his diverticulitis to drinking of 
water that was not purified while on active service in 
Vietnam.  He also asserts that a pre-service left knee 
disability was aggravated by active service.

Factual Background

The Veteran's service treatment records show that, at his 
enlistment physical examination in December 1963, he reported 
that he had experienced a slight left knee fracture in 1963 
prior to going on active duty.  He also denied any bone, 
joint, or other deformity.  Clinical evaluation was normal 
except for several tattoos.

In May 1964, the Veteran complained that he had injured his 
left knee one day earlier "playing ball."  He had 
experienced pain and swelling after injuring his left knee.  
A past history of fluids on the knee was noted.  Physical 
examination showed pain on the tibial tubercle at the 
quadriceps insertion of the left leg and Osgood-Schlatter's 
disease.  X-rays were normal.  The impression was chronic 
mild strain of the quadriceps tendon on insertion.  The 
Veteran was given an ace wrap and returned to full duty.

In October 1965, the Veteran complained on two occasions that 
he had twisted his right ankle and it was sore.  Physical 
examination of the right ankle showed a good range of motion.  
The Veteran's right ankle was wrapped with gauze and taped 
each time he reported to sick call.  He was returned to duty.  

In December 1965, the Veteran complained of a sore right 
ankle.  He denied any known right ankle trauma.  His medical 
history was non-contributory.  Physical examination of the 
right ankle showed warmth and redness on the anterior aspect 
above the ankle joint and tenderness to palpation on flexion.  
The diagnosis was right ankle cellulitis.  The Veteran's 
right ankle infection cleared after treatment with penicillin 
and he was asymptomatic.  He was discharged to full duty.

In December 1967, the Veteran complained of pain in the right 
ankle.  It was noted that he allegedly fell down some steps 
twisting his right ankle.  X-rays were negative for a strain.  

On January 9, 1968, the Veteran complained of right ankle 
pain.  He reported a history of a right ankle injury in 
December 1967.  Physical examination of the right ankle 
showed pain in the ligaments on the medial and lateral side 
of the ankle, no bone tenderness, and a full range of motion 
with pain.  It was noted that, after he had sprained his 
ankle five weeks earlier, the Veteran had been on crutches 
for approximately ten days and then for two more weeks.  X-
rays were within normal limits.  The impression was resolving 
right ankle sprain.

On January 17, 1968, the Veteran requested further 
disposition with regard to his sprained right ankle.  It was 
noted that he had an orthopedic consult scheduled during an 
upcoming field exercise.  The Veteran was advised not to do 
any strenuous activities with his right ankle.

On orthopedic consult in February 1968, the Veteran 
complained of right ankle discomfort on inversion and 
eversion.  He reported that he had inverted his right ankle 
running down steps two months earlier.  The Veteran denied 
any right ankle swelling or crepitus.  Physical examination 
of the right ankle showed tenderness over the anterior aspect 
of the lateral ligaments and at the origin of the short 
extensors, no joint instability, a full range of motion, and 
no atrophy.  X-rays of the right ankle were negative.  The 
impression was mild residual tenderness after lateral strain 
of the right ankle.  The in-service examiner stated that the 
Veteran was "ok" for release from active duty the following 
week.

At the Veteran's separation physical examination in February 
1968, clinical evaluation was normal except for several 
tattoos and pain on weight bearing in the lower extremities.  
The in-service examiner noted that no visible pathology was 
present in the lower extremities and this was not considered 
disabling.

The post-service medical evidence shows that the Veteran was 
hospitalized at a private facility in September 1992 for 
abdominal pain of uncertain etiology.  On admission, his left 
lower quadrant abdominal pain was increasingly severe and was 
aggravated by a cough, activity, and motion.  The Veteran 
denied nausea and vomiting.  He reported that he continued to 
have bowel movements.  Physical examination showed marked 
tenderness to palpation in the lower abdomen and in the left 
lower quadrant.  While hospitalized, a barium enema revealed 
sigmoid diverticulitis with associated spasm and narrowing.  
The final diagnosis was abdominal pain secondary to sigmoid 
diverticulitis.

The Veteran was hospitalized again at a private facility in 
March 1993 for complaints of severe left lower quadrant 
abdominal pain with a long history of diverticulitis.  A 
consult revealed acute diverticulitis.  Physical examination 
showed significant left lower quadrant abdominal tenderness 
and guarding.  The final diagnoses included acute 
diverticulitis.  

On private outpatient treatment in July 1993, the Veteran 
complained that he was not feeling any better after being 
seen recently in an emergency room.  He reported experiencing 
increased temperature, nausea, and diarrhea for the prior 
five days.  He stated that he had finished using Cipro 
500 milligrams.  Physical examination showed abdominal 
tenderness without rebound or guarding.  The assessment was 
recurrent diverticulitis.  

The Veteran was hospitalized at a private facility in 
September 1993 for two days of left lower quadrant pain.  His 
history included a diagnosis of diverticulosis in September 
1992.  The Veteran reported that he had experienced 
subsequent attacks of diverticulosis in March and June 1993.  
It was noted that his primary complaint during these attacks 
"was severe pain."  Physical examination showed an obese 
abdomen, tenderness over the left lower quadrant, and no 
guarding.  A tentative diagnosis of diverticulitis was made.  
The Veteran continued on intravenous Cipro.  It was noted 
that stool examinations were negative.  It also was noted 
that, at discharge, the Veteran's "abdominal pain was 
decreasing rapidly."  The discharge diagnoses included 
diverticulitis and diverticulosis.

On private outpatient treatment on October 11, 1994, the 
Veteran complained of occasional chest pain.  The diagnoses 
included diverticulitis.  On October 19, 1994, the Veteran 
complained of knee pain.  

In an October 1994 letter, W. D. W., D.O. (initials used to 
protect privacy), stated that the Veteran had experienced 
recurrent diverticulitis and chronic right knee pain post-
injury which required further intervention.  

The Veteran was hospitalized at a private facility in 
February 1995 for treatment of a right knee injury while at 
work.  He stated that while performing repetitive bending, 
kneeling, and squatting unloading a truck filled with heavy 
furniture, he experienced increased right knee pain.  An MRI 
scan showed a possible medial meniscus tear.  The Veteran had 
arthroscopic examination of his right knee.  The post-
operative diagnoses included a medial mensical tear of the 
right knee.  

On private orthopedic evaluation in July 1995, the Veteran 
reported that he was not having any specific right knee 
complaints and complained of right hip pain.  X-rays of the 
right knee showed some osteoarthritic change along the 
superior part of the acetabulum.  The diagnoses included 
status-post partial medial meniscectomy and chondroplasty.  
The private examiner concluded that the Veteran was totally 
disabled temporarily.

In October 1996, the Veteran complained of left lower 
quadrant bilateral lower abdominal pain.  He stated that his 
pain was "much improved, down to a 3 to 4 out of 10."  
Physical examination showed an obese and essentially benign 
abdomen.  The private examiner noted that the Veteran "has 
had a couple other attacks of diverticulitis, apparently last 
time three years ago."  The impressions included 
diverticulitis.  

On VA outpatient treatment in June 2002, no relevant 
complaints were noted.  The assessment included colonic 
diverticulosis.

VA computerized tomography (CT) scan of the Veteran's pelvis 
in November 2002 showed sigmoid diverticulosis without signs 
of diverticulitis.

Following a private colonoscopy in December 2002, the 
impressions included diverticulosis coli.

A private electromyograph (EMG) in February 2003 was normal 
for both lower extremities and paraspinal muscles.

On VA outpatient treatment in February 2003, the Veteran's 
complaints included back pain and an episode of 
diverticulitis one week earlier.  It was noted that the 
Veteran walked with a cane and had low back pain radiating 
down the back of the thigh and lateral aspects of the legs 
and compounded by knee pain.  His history included colonic 
diverticulitis and right knee arthroscopic surgery in 1995 
for a torn meniscus.  The secondary diagnoses included 
colonic diverticulosis.

In June 2003, no relevant complaints were noted.  Objective 
examination showed a non-tender abdomen on deep or light 
palpation with good muscle tone and normo-active bowel sounds 
and no bruits, a full active range of motion in all joints, 
and no tenderness to palpation in the muscles.  The 
assessment included diverticulosis and colonic 
diverticulosis.

In September 2003, objective examination showed a soft, non-
tender, non-distended abdomen with normo-active bowel sounds.  
Musculoskeletal examination was within normal limits.  The 
assessment included diverticulosis

In April 2004, no new complaints were noted.  Objective 
examination showed a non-distended, non-tender, soft abdomen 
with normo-active bowel sounds.  Musculoskeletal examination 
was within normal limits.  The assessment was unchanged.

In October 2004, the Veteran's complaints included chronic 
back and knee pain.  Objective examination showed an obese 
abdomen.  The assessment included diverticulosis with a 
history of diverticulitis.

In March 2005, the Veteran's complaints included back pain.  
Objective examination showed a normal abdomen with a known 
hiatal hernia.  The assessment was unchanged.

In October 2006, the Veteran complained of left-sided 
abdominal pain which had lasted for one week.  He denied any 
associated blood in the stool, fever, or vomiting.  He also 
reported experiencing some nausea.  Objective examination 
showed marked tenderness in the left lower quadrant of the 
abdomen but no rebound or guarding.  The assessment included 
diverticulitis and a left knee medial meniscus tear.

On February 6, 2007, the Veteran said that he recently was 
evaluated in a private emergency room for "all over 
cramping."  Objective examination showed a non-distended, 
non-tender abdomen with active bowel sounds.  The assessment 
included diverticulitis which was resolved and a left knee 
medial meniscus tear.  In an addendum dated on February 8, 
2007, the Veteran reported to his VA treating physician that 
he was experiencing "another 'bout of diverticulitis.'"  
The VA physician called in prescriptions for Cipro 500 mg, 
one by mouth, twice daily for ten days, and for Flagyl, 
500 mg, one by mouth, three times a day for ten days.

On VA outpatient treatment in May 2007, the Veteran 
complained of continued knee pain which was "bad enough that 
his left leg is 'giving out.'"  Objective examination showed 
that he was "very uncomfortable," a non-distended, non-
tender abdomen with active bowel sounds, and swelling and 
tenderness in the left patella.  The assessment included 
diverticulitis which was resolved and a left knee medial 
meniscus tear.

In July 2007, objective examination showed that the Veteran 
was "very uncomfortable" and had a non-distended, non-
tender abdomen with active bowel sounds.

On VA joints examination in July 2009, the Veteran complained 
of bilateral knee pain which began in 1988 and a right ankle 
sprain during basic training in active service.  The VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records.  The Veteran stated that his right 
ankle had swelled up during active service and caused pain.  
He indicated that he had filed for social security disability 
for both knees in 1989 but was denied.  The Veteran gave a 
history of a torn his right knee lateral meniscus in 1994 
while working on the job at a warehouse.  It was noted that 
he had undergone arthroscopic surgery to repair the meniscus 
in 1995.  Current symptoms and clinical findings were noted.  
The Veteran denied any left knee deformity but reported 
experiencing current symptoms.  The Veteran also gave a 
history of right ankle instability and pain.  He said that he 
used a cane and a brace for walking and was unable to walk 
more than a few yards.  

Physical examination in July 2009 showed an antalgic gait 
with poor propulsion and no abnormal weight bearing or 
inflammatory arthritis.  There were bony joint enlargement, 
edema, effusion, tenderness, and weakness of the right knee 
with a meniscus abnormality and evidence of effusion and a 
tear.  Physical examination of the left knee showed bony 
joint enlargement, edema, tenderness, weakness, and guarding 
or movement.  There was evidence of a meniscal tear.  
Physical examination of the right ankle showed bony joint 
enlargement, edema, tenderness, weakness, and abnormal 
motion.  X-rays of the knees showed tricompartmental 
degenerative changes, small right knee joint effusions, small 
to moderate left knee joint effusions, and scattered vascular 
calcifications.  X-rays of the right ankle showed minimal to 
mild osteoarthritis.  (Calcaneal spurs in the foot [heel] 
were also noted.).  

The July 2009 VA examiner opined that it was at least as 
likely as not that the Veteran's current left knee disability 
was related to active service.  The VA examiner noted that 
the Veteran had experienced left knee problems prior to 
service entrance and re-injured or aggravated his left knee 
during active service.  This examiner also concluded that it 
was less likely than not that the Veteran's current right 
knee disability was related to active service because there 
was no indication that the Veteran had been diagnosed as 
having a right knee disability at any time during that time.  
The VA examiner further opined that it was at least as likely 
as not that the Veteran's current right ankle disability was 
related to active service because he experienced a chronic 
right ankle sprain during active service.  The examiner 
observed that the Veteran's right ankle degenerative joint 
disease also was as likely as not caused by his chronic right 
ankle sprain because degenerative joint disease would be 
expected to occur with a chronic right ankle sprain present 
over more than 40 years.  The diagnoses were right knee 
degenerative joint disease and right knee sprain, left knee 
degenerative joint disease and left knee sprain, and right 
ankle degenerative joint disease and right ankle sprain.  

On VA gastrointestinal examination in July 2009, the Veteran 
complained of intermittent diverticulitis since 1992.  The VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records.  The Veteran reported that he 
treated his intermittent diverticulitis with Cipro for ten 
days about twice a year.  The Veteran's history included 
weekly nausea and severe dull left lower quadrant pain which 
he experienced for one to three days on a less than monthly 
basis.  He also reported experiencing bloating, flatulence, 
fatigue, and malaise.  Physical examination showed his 
overall general health was poor, no significant weight loss 
or malnutrition, a ten percent weight gain compared to 
baseline, no signs of anemia, no fistula, and no abdominal 
mass or tenderness.  A CT scan of the abdomen in October 2006 
had shown sigmoid diverticulosis without associated 
diverticulitis.  The VA examiner opined that it was less 
likely than not that the Veteran's diverticulitis was related 
to active service because he was not diagnosed with 
diverticulitis during active service.  The diagnoses were 
diverticulosis and a history of recurrent diverticulitis.

Law and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2009).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

A Veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 
C.F.R. § 3.304.

For Veterans who served during a period of war or after 
December 31, 1946, clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat Veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Analysis

                                                       
Diverticulitis

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
diverticulitis.  The Veteran has contended that he incurred 
diverticulitis while on active service in Vietnam.  His 
DD Form 214 shows that he served in Vietnam.  Despite the 
Veteran's assertions to the contrary, however, his service 
treatment records show no complaints of or treatment for 
diverticulitis during active service.  It appears instead 
that the Veteran first was diagnosed as having diverticulitis 
after being hospitalized in September 1992, or more than 
24 years after his service separation from service in 
February 1968.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The post-service medical evidence shows that, although the 
Veteran has experienced recurrent bouts of diverticulitis 
since September 1992, it is not related to active service.  
At the Veteran's most recent VA gastrointestinal examination 
in July 2009, he complained of intermittent diverticulitis 
since 1992.  (Emphasis added.)  The VA examiner reviewed the 
Veteran's claims file, including his service treatment 
records.  The Veteran reported that he treated his 
intermittent diverticulitis with Cipro for ten days about 
twice a year.  Physical examination showed his overall 
general health was poor, no significant weight loss or 
malnutrition, a ten percent weight gain compared to baseline, 
no signs of anemia, and no abdominal mass or tenderness.  A 
CT scan of the abdomen in October 2006 had shown sigmoid 
diverticulosis without associated diverticulitis.  The VA 
examiner opined that it was less likely than not that the 
Veteran's diverticulitis was related to active service 
because he had not been diagnosed as having diverticulitis 
during active service.  There is no competent contrary 
opinion of record.  

In addition to the medical evidence, the Board has also 
considered the veteran's own lay statements in support of his 
claim, including testimony presented at his January 2007 
Board hearing.  While he is competent to describe 
gastrointestinal symptoms, as a layman, he does not have the 
expertise to diagnose diverticulitis or determine the 
etiology of this disease.  A review of the record shows that 
such a diagnosis is based upon clinical and laboratory 
examination, to include a lower gastrointestinal X-ray 
series; the veteran is simply not qualified to render a 
medical opinion in this regard.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991) (laypersons are not competent to render 
medical opinions).  The veteran is competent to comment on 
his symptoms, but not the cause.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 38 C.F.R. § 
3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

It is also pertinent to note that there is no 
contemporaneously recorded medical or lay evidence of in-
service or post-service symptoms attributed to diverticulitis 
until more than 24 years after service, which weighs against 
a finding of continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); Savage, supra.  As noted above, upon a July 2009 
VA examination, the Veteran gave a history of intermittent 
diverticulitis since 1992, which also weighs against a 
finding of continuity of symptomatology.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for diverticulitis.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

                                                Right Ankle 
Disability

The Board finds that the evidence supports a grant of service 
connection for a right ankle disability.  The Veteran's 
service treatment records show that he was treated on several 
occasions for right ankle problems during while on active 
duty.  In October 1965, he sustained a twisting injury of the 
right ankle, albeit he maintained good range of motion.  His 
right ankle was wrapped and he returned to duty.  In December 
1965, he was diagnosed as having right ankle cellulitis which 
cleared after treatment with penicillin and he returned to 
duty.  In December 1967, the Veteran complained of right 
ankle pain.  An X-ray examination was negative.  In January 
1968, the Veteran's right ankle had a full range of motion 
but with pain.  While an X-ray examination was normal, the 
diagnosis was right ankle sprain.  Orthopedic consult in 
February 1968 just prior to his discharge from active service 
showed a full range of motion, no joint instability, and 
negative x-rays.  The diagnosis was mild residual tenderness 
after right ankle lateral strain.  The in-service examiner 
cleared the Veteran for release from active service.  
However, the Veteran reported pain on weight-bearing in the 
lower extremities at his separation physical examination 
later in February 1968, although this complaint was not 
considered disabling.  

On VA joints examination in July 2009, the Veteran complained 
of a right ankle sprain during basic training.  The VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records.  The Veteran stated that his right 
ankle had swelled up during active service and caused pain.  
He denied any right ankle deformity but reported giving way, 
instability, pain, weakness, and incoordination.  The Veteran 
also reported that he used a cane and a brace for walking and 
was unable to walk more than a few yards.  Physical 
examination of the right ankle showed bony joint enlargement, 
edema, tenderness, weakness, and abnormal motion.  There was 
no ankle instability or tendon abnormality.  X-rays of the 
right ankle showed minimal to mild osteoarthritis and 
calcaneal spurs.  The VA examiner opined that it was at least 
as likely as not that the Veteran's current right ankle 
disability was related to active service because he 
experienced a chronic right ankle sprain while he was on 
active duty.  This examiner also concluded that the 
degenerative joint disease of the right ankle was as likely 
as not caused by his chronic right ankle sprain because 
degenerative joint disease would be expected to occur with a 
chronic right ankle sprain present over more than 40 years.  
The diagnoses included right ankle degenerative joint disease 
and right ankle sprain.  

In summary, while decades separate the Veteran's service from 
his initial post-service diagnosis of a right ankle 
disability, he was evaluated and treated while on active duty 
for a recurrent ankle sprain, he has given a history of 
continuity of right ankle symptoms since service.  See 
38 C.F.R. § 3.303(b); Savage, supra.  More importantly, the 
only competent opinion that addresses the contended causal 
relationship supports a nexus between a current diagnosis of 
a chronic right ankle disability and an in-service injury.  
In view of the foregoing, the Board finds that service 
connection for a right ankle disability is warranted.

                                                       
                                                          
Right Knee

The Board finds that the preponderance of the evidence is 
against granting the Veteran's claim of service connection 
for a right knee disability.  Despite the Veteran's 
assertions to the contrary, his service treatment records 
show no complaints of or treatment for a right knee 
disability during active service.  It appears instead that 
the Veteran first was treated for a right knee disability in 
October 1994, or more than 26 years after service separation, 
when it was reported that the Veteran had experienced chronic 
right knee pain post-injury.  

The remaining post-service medical evidence shows that the 
Veteran was hospitalized at a private facility in February 
1995 after injuring his right knee at work.  An MRI scan 
showed a possible right knee medial meniscus tear, which was 
confirmed by arthroscopic examination.  Following orthopedic 
evaluation in July 1995, the private examiner concluded that 
the Veteran was disabled due to status-post partial medial 
meniscectomy and chondroplasty of the right knee.

On VA joints examination in July 2009, the Veteran complained 
of bilateral knee pain which began in 1988.  (Emphasis 
added.)  The VA examiner reviewed the Veteran's claims file, 
including his service treatment records.  The Veteran stated 
that he had torn his right knee lateral meniscus in 1994 
while working on the job at a warehouse.  (Emphasis added.)  

VA examination of the right knee in July 2009 confirmed a 
meniscus abnormality with evidence of effusion and a tear, 
along with degenerative changes and small right knee joint 
effusions.  The VA examiner opined that it was less likely 
than not that the Veteran's current right knee disability was 
related to active service because there was no indication 
that the Veteran had been diagnosed as having a right knee 
disability at any time during service.  There is no competent 
contrary opinion of record. 

With respect to the veteran's lay statements in support of 
his claim, including testimony presented at his January 2007 
Board hearing, the Board again notes that e he is competent 
to report an injury and describe symptoms that come to him 
through his senses, to include knee pain.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, as a layman, he does 
not have the expertise to diagnose a meniscus tear or 
arthritis of his knee, nor is he competent to determine the 
etiology of his right knee meniscus injury and arthritis.  A 
review of the record shows that such diagnoses are based upon 
clinical and X-ray examinations, along with arthroscopic 
surgery; the veteran is simply not qualified to render a 
medical opinion in this regard.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991) (laypersons are not competent to render 
medical opinions).  The veteran is competent to comment on 
his symptoms, but not the cause.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 38 C.F.R. § 
3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

It is also pertinent to note that there is no 
contemporaneously recorded medical or lay evidence of in-
service or post-service symptoms attributed to a right knee 
disability until more than 26 years after service, which 
weighs against a finding of continuity of symptomatology.  
38 C.F.R. § 3.303(b); Savage, supra.  As noted above, upon a 
July 2009 VA examination, the Veteran gave a history of knee 
pain  since 1988, which also weighs against a finding of 
continuity of symptomatology.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a right knee disability.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


                                                             


                                                               
Left Knee

The Veteran concedes that he had a left knee disorder prior 
to service but he contends that it was aggravated permanently 
by in-service injuries.  The Board agrees.  

The service treatment records show that, at his enlistment 
physical examination in December 1963, the Veteran gave a 
history of a slight left knee fracture in 1963, which was 
prior to service.  Because the Veteran's pre-service left 
knee fracture was noted at service entrance, the Board finds 
that the Veteran was not in sound condition with regard to 
this knee and the presumption of soundness at service 
entrance is not applicable.  See 38 U.S.C.A. § 1111; Crowe v. 
Brown, 7 Vet. App. 238 (1994); Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  

The Board finds that the evidence shows that the Veteran's 
pre-service left knee disability was aggravated by active 
service.  The service treatment records show that the Veteran 
injured his left knee in May 1964 and was diagnosed as having 
chronic mild strain of the left quadriceps tendon on 
insertion.  On VA joints examination in July 2009, the VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records.  Physical examination of the left 
knee showed bony joint enlargement, edema, tenderness, 
weakness, and guarding or movement.  There was evidence of a 
meniscal tear and X-rays of the left knee showed 
tricompartmental degenerative changes and small to moderate 
joint effusions.  The VA examiner opined that it was at least 
as likely as not that the Veteran's current left knee 
disability was related to active service.  The clinician 
noted that the Veteran had experienced left knee problems 
prior to service entrance and that he re-injured or 
aggravated his left knee during active service.  (Emphasis 
added.)  There is no competent opinion of record to the 
contrary.  Additional evidence in support of the Veteran's 
service connection claim consists of his own lay assertions 
and January 2007 Board hearing testimony.  He asserts, in 
essence, that he has had left knee symptoms, most prominently 
pain, ever since service.  Under these circumstances, service 
connection for a left knee disability is warranted based on 
in-service aggravation.

ORDER

Entitlement to service connection for diverticulitis is 
denied.

Entitlement to service connection for a chronic right ankle 
disability is granted.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


